Citation Nr: 1630672	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  06-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for a disability manifested by vision loss. 

5.  Entitlement to service connection for a foot disability other than flat feet, including plantar fasciitis. 

6.  Entitlement to a rating in excess of 10 percent for laxity of the right knee. 

7.  Entitlement to an increased rating for recurrent low back pain with history of muscle strain, currently evaluated as 20 percent disabling, to include consideration of a higher rating for right lower extremity radiculopathy, evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to April 1975 and from June 1975 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

These claims were previously before the Board in June 2010, at which time the Board remanded them for additional development.  After the requested development and readjudication of the claim by the AOJ in a May 2013 supplemental statement of the case (SSOC), the matter has again come before the Board.  Unfortunately, the matter must be remanded to obtain updated treatment records and examinations.

In September 2009, the Veteran testified before the Veterans Law Judge (VLJ) who signed the June 2010 decision.  However, that VLJ subsequently retired and the Veteran requested a new hearing.  Therefore, the Veteran was afforded a November 2015 hearing before the undersigned VLJ.  The claims file contains transcripts of both hearings.

Since the June 2010 remand, the AOJ has granted TDIU.  That issue is no longer before the Board despite being included in the prior appeal.

The 2010 remand instructed the RO to consider whether the Veteran has any neurological abnormalities as a result of his low back condition.  Thereafter, a May 2013 rating decision granted service connection for right lower extremity radiculopathy, assigning a 10 percent disability rating.  Although the Veteran did not disagree with that rating, his claim for a higher rating for his back condition remains on appeal, and that would include consideration of higher ratings for all symptoms associated with the back condition, especially since separate ratings for neurological symptoms are explicitly contemplated with the criteria for rating back disabilities.  The Veteran was given the option at his hearing before the undersigned to have the radiculopathy rating included in his appeal for a higher rating for the back condition, and he expressed his preference to do so. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. § 3.159(c)(2).  Here, the record contains indications that there are relevant, outstanding VA treatment records that have not yet been associated with the claims file.  See November 2015 Board Hearing Tr. at 2 (noting that, at the time of the hearing, the most recent records were from October 2014).  Although treatment records through mid-July 2015 have since been uploaded to the electronic claims file, the Veteran's representative has notified the Board that there are more recent VA treatment records through, at least, June 2016.  These matters must be remanded to obtain those VA treatment records.

Moreover, the Veteran is entitled to additional assistance obtaining records verifying his alleged stressors.  The AOJ did submit research requests to the Joint Services Records Research Center (JSRRC) based on the information available at the time.  However, the JSRRC failed to conduct searches for time periods specified by the AOJ and indicated in the prior remand.  For example, the AOJ submitted a request indicating that the Veteran was assigned to the U.S.S. L.Y. Spear (AS-36) for all of 1972 through 1975.  In March 2012, the JSSRC reviewed the command history and deck logs of the U.S.S. L.Y. Spear for the year 1974 in connection with the allegation that he assisted in retrieving a civilian body from the water while assigned to that ship.  However, the Veteran alleged during his September 2009 hearing that the incident occurred in 1975 and this was set forth in the prior remand.  It is not clear why the JSRRC did not search in the year 1975, but it is imperative they do so.  At his July 2010 VA examination, the Veteran reported the incident occurred in 1976.  If his personnel records document his presence aboard the U.S.S. L.Y. Spear in 1976, records for that year should also be searched.

Similarly, with respect to an alleged ejection seat incident, the JSRRC searched deck logs and command history of the U.S.S. Saratoga only for the year 1975, but the AOJ requested a search of the years from 1975 to 1976 and Veteran has indicated that the incident occurred in 1976.  See July 2010 VA Examination (documenting Veteran's report that the ejection seat incident occurred in 1976).

The VA Adjudication Procedure Manual M21-1 (M21-1) outlines the information that JSRRC requires in order to conduct a meaningful search.  Specifically, M21-1MR, Part IV, subpart ii, Ch.1, ¶ D.3.d. requires at a minimum: the veteran's full name and social security number; a description of the claimed stressor(s); the month and year when the stressful event occurred; the units of assignment (battalion or company level) at the time of the stressful events; and geographic location.

The Veteran has provided descriptions of the claimed stressors including with respect to the recovery of the civilian body while aboard the U.S.S. L.Y. Spear and the ejection seat incident while aboard the U.S.S. Saratoga.  Although the Veteran has only indicated a year for each of those incidents, that does not relieve VA from submitting a request for records searches.  Where a period of time identified by the Veteran is longer than the two month period required by JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  Gagne v. McDonald, 27 Vet.App. 397, 404 (Oct. 19, 2015).

The AOJ should perform any additional development deemed necessary, which could include requesting that the Veteran provide additional information regarding one or more of the alleged stressor incidents (e.g. dates, names, location), then the AOJ must resubmit, at least, records requests regarding the alleged civilian body and ejection seat incidents while aboard the U.S.S. L.Y. Spear in 1975 and the U.S.S. Saratoga in 1976, respectively.  The AOJ should also submit any other requests deemed necessary based on the record and any additional information supplied by the Veteran regarding these or any other stressors.

In addition, the nexus opinion by the VA examiner in July 2010, although favorable to the Veteran, is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The opinion is based on the cumulative effect of stressors reported by the Veteran at the examination.  Some of those reported stressors have been verified (e.g. the 1982 hatch incident), some have not been verified but more development is necessary to make a factual determination (e.g. USS Saratoga ejection seat incident), and others are contradicted by the official record of the incident (e.g. alleged deaths resulting from the verified December 1975 collision between the USS Saratoga and another naval vessel; military records indicate it was a minor incident with no fatalities).  It is impossible for the Board to determine from the opinion whether the examiner would come to a favorable conclusion based on the verified stressors alone or on the verified stressors and other stressors that, upon consideration of all the facts, may be established to the "as likely as not" standard.  Because the reasoning of the opinion is not sufficient for the Board to evaluate the conclusion in light of the facts of this case, the Board will direct that the AOJ seek clarification or, if the original examiner is unavailable, obtain an updated nexus opinion from another qualified VA examiner.  See 38 C.F.R. § 19.9 and 20.901(a); Tyrues v. Shinseki, 23 Vet.App. 166, 182 (2009).  While the AOJ must obtain an updated nexus opinion, a new examination need not be scheduled unless deemed necessary by the VA examiner whose opinion is sought.

With respect to the increased rating claims (right knee and back), the Veteran has indicated that his conditions have worsened since the most recent examinations.  See, e.g., November 2015 Board Hearing Tr. at pp. 34 (knee) and 44 (back).  A remand for updated VA examinations with respect to the Veteran's right knee and back claims is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

In addition, the Veteran, through his representatives, has identified private treatment records from a medical provider in California during the period April 2015 through July 2015 which have not yet been obtained.  Although the Veteran's representative indicated that the Veteran and/or the representative would attempt to obtain records and submit them directly to the Board, VA has a duty to provide assistance to the Veteran in obtaining private treatment records.  See 38 C.F.R. § 3.159(c)(1).  Therefore, remand is necessary to notify the Veteran of the assistance available and request an authorization from the Veteran to obtain the records, and, if the Veteran provides authorization, to request the records from the private provider.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and submit an updated "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)" (VA Form 21-0781) which should include any additional information (including more precise dates, locations, and/or names) regarding his claimed stressors that he is able to remember or otherwise determine.

2.  Obtain the Veteran's more recent treatment records (since July 2015) from the San Diego, Atlanta, and Tampa VAMCs and associated facilities.  All such records should be associated with the electronic claims folder.

3.  Request that the Veteran identify all private providers from whom he has received relevant medical treatment and provide an executed "Request for and Authorization to Release Medical Records or Health Information" (VA Form 10-5345) for each such provider, including, at least, the Sharp Chula Vista Medical Center in California for the period April 2015 through July 2015.

4.  Then, submit research requests to the Joint Services Records Research Center (JSRRC) based on the information included in the claims file and any updated information provided by the Veteran.  The requests should seek, at least, information (1) regarding the alleged recovery of a civilian body while the Veteran was aboard the U.S.S. L.Y. Spear (AS-36) and should cover the time periods specified by the Veteran including all of 1975 and 1976 (except for any portion of that period for which records conclusively indicate the Veteran was not aboard the U.S.S. L.Y. Spear); and (2) regarding the alleged ejector seat incident while he was aboard the U.S.S. Saratoga (CV-3) and should cover the time periods specified by the Veteran including all of 1976.  (Shorter time periods may be searched if the Veteran narrows the time frame for these or any other alleged stressor events.)  Where searches have already been conducted for a particular time period, searches with respect to those time periods need not be replicated unless the AOJ deems it necessary in light of any additional development.  Where a period of time identified by the Veteran is longer than the two month period required by JSRRC, the AOJ should submit multiple 60-day record searches.

5.  Only after obtaining the above records, then the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in July 2010 with respect to his PTSD for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  If the opinion is obtained from the July 2010 VA examiner, the examiner should provide a more complete explanation regarding his conclusion that "the sum of [the Veteran's] various traumatic experiences does I think meet DSM-IV stressor criteria."  Specifically, the examiner should discuss whether the cumulative effect of the stressors would still be sufficient if one or more of the unverified stressors were not considered.  Currently, the following alleged stressors have not been verified:  (1) combat in Vietnam, (2) witnessing deaths when the U.S.S. Saratoga collided with the U.S.S. Mississinewa, (3) witnessing the death of a captain during an ejector seat incident while aboard the U.S.S. Saratoga, and (4) the recovery of a dead body while aboard the U.S.S. L.Y. Spear.  If any of those currently unverified stressors have been verified, the AOJ should notify the examiner of that fact and the examiner should consider the cumulative effect of all verified stressors.  

While it may be impossible for the examiner to provide an opinion regarding every combination of stressors, it would be helpful if the examiner provided as much explanation as possible regarding the effect of each of the alleged stressors to permit the Board to make an informed decision after the Board makes a factual determination regarding which stressors "more likely than not" occurred.

OR

b.  If the opinion is obtained from a new examiner, that individual should provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and whether it is likely related to any specific verified stressor or cumulative effect of verified stressors - please see above discussion.

6.  Only after obtaining updated VA treatment records and any private treatment records identified by the Veteran, schedule a VA examination with respect to the Veteran's claims for increased ratings for his right knee and back disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner(s).

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:


Right Knee

The severity of the Veteran's right knee disability including the severity of the laxity of his right knee.  The examiner should explicitly note whether the Veteran experiences any recurrent subluxation or lateral instability, and if so whether it is slight, moderate, or severe.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Back / Spine

The examiner should identify all of the Veteran's low back disabilities.  The examiner should comment on whether any other diagnosed low back disability is part and parcel or related to the Veteran's service-connected recurrent low back pain with history of muscle strain.  The examiner should identify all orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  

7.  After obtaining updated VA treatment records and any private treatment records identified by the Veteran, determine whether the updated medical information indicates new examinations and/or nexus opinions are necessary with respect to the Veteran's claims of entitlement to service connection for hearing loss, diabetes mellitus, a disability manifested by vision loss, and a foot disability other than flat feet (including plantar fasciitis).  If so, schedule the necessary exam(s) and/or request a nexus opinion from an appropriate VA examiner.

8.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




